DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Status of Claims
Receipt is acknowledged of arguments/remarks filed on 10 October 2022. 
Claims 2-3, 6-11, 15, 17-24,27-30, 33-34, 36-38 and 41-43 are cancelled.
Claims 1, 4-5, 12-14, 16, 25-26, 31-32, 35, 39-40 and 44-48 are presented for examination herein to the extent that that the mitochondrial-associated disorder is Leigh syndrome, e.g., Applicant elected species.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/10/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 4-5, 12-14, 16, 25, 26, 31-32, 35, 39-40 and 44-48 under 35 U.S.C. 103 as being unpatentable over CORTOPASSI (US 2018/0369246 A1, effective filing date of 03 December 2015) in view of DE (US 2007/0082838 A1, cited in IDS filed 10/01/2019 as US 8034765) and RUHOY (“The genetics of Leigh syndrome and its implications for clinical practice and risk management”, The Application of Clinical Genetics, 7, pages 221-234, 2014) are maintained.
Cortopassi is primarily directed towards compounds and method for preventing, ameliorating, or treating a mitochondrial disease by administering such compounds to a subject in need thereof (abstract).
Regarding claim 1, Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. sirolimus) (paragraph [0225]).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (paragraph [0225]).
Regarding claim 4, Cortopassi discloses that mitochondrial diseases (e.g. Leigh syndrome) are a clinically heterogeneous group of disorders of mitochondrial metabolism that arise from including a genetic mutation in nuclear or mitochondrial DNA and that these genetic mutations include maternally inherited (paragraph [0002]).
	Regarding claims 12 and 39, Cortopassi discloses that mitochondrial disease can affect a subject of any age that the human subject can be a new born, about 1 month old, infant (e.g., about 1 month old to about 2 years old), child (e.g., about 2 years old to about 10 years old), adolescent (e.g., about 10 years old to about 19 years old), or adult (e.g., older than about 19 years old) (paragraph [0082]).
Regarding claim 25, Cortopassi discloses that an effective dosage includes a range of about 0.01 to about 25 mg/kg (e.g. about 0.37 to about 925 mg/ m2 (mg/kg x 37= mg/m2 )) (paragraph [0140]).
Regarding claim 26, Cortopassi discloses that administration of a formulation including once per week (paragraph [0141]).
Regarding claim 31, Cortopassi discloses that administration of the rapamycin includes intravenously (paragraph [0008]).
Regarding claim 40, Cortopassi discloses that mitochondrial disease can affect a subject of any age that the human subject can be a new born, about 1 month old, infant (e.g., about 1 month old to about 2 years old), child (e.g., about 2 years old to about 10 years old).   It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat human subject including infant (e.g., about 1 month old to about 2 years old) or child (e.g., about 2 years old to about 10 years old), including an infant or child who has not been previously treated with an allosteric mTOR inhibitor.
Cortopassi does not specifically teach that the rapamycin (e.g. sirolimus) is in a composition comprising nanoparticles comprising the rapamycin and an albumin.  Cortopassi does not specifically teach that the Leigh syndrome is infantile onset Leigh syndrome, juvenile onset Leigh syndrome, or adult onset Leigh syndrome.  The deficiency is made up for by the teachings of De and Ruhoy.
De is primarily directed towards providing stable pharmaceutical composition of poorly water soluble pharmaceutical agents and stabilizing agents which function to increase stability of the compositions (abstract).
Regarding claim 1, De teaches a composition comprising a poorly water soluble pharmaceutical agent and a biocompatible polymer including carrier proteins (paragraph [0019]).  De teaches particles including nanoparticles comprising the poorly water soluble pharmaceutical agent and biocompatible polymer including carrier protein and further including albumin (paragraph [0045]).  De teaches that poorly water soluble pharmaceutical agents including rapamycin (e.g. sirolimus) (paragraph [0062]).  De teaches that the carrier protein (e.g. albumin) serves as a carrier for the poorly water soluble pharmaceutical agent, i.e., the carrier protein in the composition makes the poorly water soluble pharmaceutical agent more readily suspendable in an aqueous medium or helps maintain the suspension as compared to composition not comprising a carrier protein (paragraph [0092]).  De teaches including the carrier protein avoid the use of toxic solvents for solubilizing the poorly water soluble pharmaceutical agent, and thereby can reduce one or more side effects of administration of the poorly water soluble pharmaceutical agent into an individual (paragraph [0092]).
Regarding claim 32, De teaches that the particles have an average particle size of including no greater than about 100 nm (paragraph [0097]).
Regarding claims 35 and 45, De teaches that the weight ratio of carrier, e.g., albumin, to the poorly water soluble pharmaceutical agent (e.g. sirolimus) is about .01:1 to about 100:1 (paragraph [0102]).
Regarding claims 44 and 46-48, De teaches embodiments where the particles including nanoparticles comprises the poorly water soluble agent coated with albumin (column 9, lines 48-57).
Ruhoy is primarily directed the genetics of Leigh syndrome and its implications for clinical practice and risk management (see entire publication).
Regarding claim 4, Ruhoy teaches that Leigh syndrome can be inherited as a maternally inherited mitochondrial trait (page 223, first column, second paragraph).
Regarding claim 5, Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).
Regarding claim 13, Ruhoy teaches that the onset of symptoms for Leigh syndrome is typically seen at between 3 and 12 months of age (page 221, second paragraph).
Regarding claim 14, Ruhoy teaches that males and females can have Leigh syndrome (page 224, first paragraph).
Regarding claim 16, Ruhoy teaches that lactate and pyruvate values in cerebrospinal fluid are important measurements for diagnosis (page 230, first column, last paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a human subject with Leigh syndrome comprising administering the human a composition in the form of nanoparticles comprising albumin and a therapeutically effective amount of rapamycin; wherein the Leigh syndrome is infantile onset Leigh syndrome; wherein the human subject includes a male; wherein the Leigh syndrome is diagnosed from measurements of the lactate and pyruvate values in the cerebrospinal fluid of the human; wherein the nanoparticles have an average particle size of including no greater than 100 nm; and wherein the ratio of the albumin to the rapamycin is about .01:1 to about 100:1.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) to obtain a method with better efficacy and lower side effects by administering rapamycin (e.g. sirolimus) that is readily suspendable by including albumin to make the rapamycin suspendable and also avoid the use of toxic solvents which would reduce one or more side effects, and 2) because Leigh syndrome includes infantile onset Leigh syndrome which one of ordinary skill in the art would expect that the treatment for Leigh syndrome broadly would also be effective for treating specifically infantile onset Leigh syndrome.  The person of ordinary skill in the art would have reasonably would have expected success because Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. sirolimus).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome  (paragraph [0225]).  De teaches a composition comprising a poorly water soluble pharmaceutical agent and a biocompatible polymer including carrier proteins (paragraph [0019]).  De teaches particles including nanoparticles comprising the poorly water soluble pharmaceutical agent and biocompatible polymer including carrier protein and further including albumin (paragraph [0045]).  De teaches that poorly water soluble pharmaceutical agents including rapamycin (paragraph [0062]).  De teaches that the carrier protein (e.g. albumin) serves as a carrier for the poorly water soluble pharmaceutical agent, i.e., the carrier protein in the composition makes the poorly water soluble pharmaceutical agent more readily suspendable in an aqueous medium or helps maintain the suspension as compared to composition not comprising a carrier protein (paragraph [0092]).  De teaches including the carrier protein avoid the use of toxic solvents for solubilizing the poorly water soluble pharmaceutical agent, and thereby can reduce one or more side effects of administration of the poorly water soluble pharmaceutical agent into an individual (paragraph [0092]).  Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 12-14, 16, 25-26, 31-32, 39-40, 44, and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9-13, 23,  of copending Application No. 17/438,825 (cited in IDS filed 10/10/2022, hereafter ‘825) in view of CORTOPASSI (US 2018/0369246 A1, effective filing date of 03 December 2015, cited in pto-892 mailed 05/28/2021) and RUHOY (“The genetics of Leigh syndrome and its implications for clinical practice and risk management”, The Application of Clinical Genetics, 7, pages 221-234, 2014, cited in pto-892 mailed 05/28/2021). 
Regarding claims 1, 4-5, 12-14, 16, 25-26, 31-32, 39-40, 44, and 46-48, Claims 1-2, 5, 9-13 and 23-24 of ‘825 recites substantially the same method but the claims of ‘825 do not specifically recite that the mitochondrial disease is Leigh syndrome.   The deficiencies are made up for by the teachings of Cortopassi and Ruhoy.
Cortopassi is primarily directed towards compounds and method for preventing, ameliorating, or treating a mitochondrial disease by administering such compounds to a subject in need thereof (abstract).
Regarding claim 1, Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. sirolimus) (paragraph [0225]).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (paragraph [0225]).
Regarding claim 4, Cortopassi discloses that mitochondrial diseases (e.g. Leigh syndrome) are a clinically heterogeneous group of disorders of mitochondrial metabolism that arise from including a genetic mutation in nuclear or mitochondrial DNA and that these genetic mutations include maternally inherited (paragraph [0002]).
	Regarding claims 12 and 39, Cortopassi discloses that mitochondrial disease can affect a subject of any age that the human subject can be a new born, about 1 month old, infant (e.g., about 1 month old to about 2 years old), child (e.g., about 2 years old to about 10 years old), adolescent (e.g., about 10 years old to about 19 years old), or adult (e.g., older than about 19 years old) (paragraph [0082]).
Regarding claim 25, Cortopassi discloses that an effective dosage includes a range of about 0.01 to about 25 mg/kg (e.g. about 0.37 to about 925 mg/ m2 (mg/kg x 37= mg/m2 )) (paragraph [0140]).
Regarding claim 26, Cortopassi discloses that administration of a formulation including once per week (paragraph [0141]).
Regarding claim 31, Cortopassi discloses that administration of the rapamycin includes intravenously and subcutaneously (paragraph [0008]).
Regarding claim 40, Cortopassi discloses that mitochondrial disease can affect a subject of any age that the human subject can be a new born, about 1 month old, infant (e.g., about 1 month old to about 2 years old), child (e.g., about 2 years old to about 10 years old).   It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat human subject including infant (e.g., about 1 month old to about 2 years old) or child (e.g., about 2 years old to about 10 years old), including an infant or child who has not been previously treated with an allosteric mTOR inhibitor.
Ruhoy is primarily directed the genetics of Leigh syndrome and its implications for clinical practice and risk management (see entire publication).
Regarding claim 4, Ruhoy teaches that Leigh syndrome can be inherited as a maternally inherited mitochondrial trait (page 223, first column, second paragraph).
Regarding claim 5, Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).
Regarding claim 13, Ruhoy teaches that the onset of symptoms for Leigh syndrome is typically seen at between 3 and 12 months of age (page 221, second paragraph).
Regarding claim 14, Ruhoy teaches that males and females can have Leigh syndrome (page 224, first paragraph).
Regarding claim 16, Ruhoy teaches that lactate and pyruvate values in cerebrospinal fluid are important measurements for diagnosis (page 230, first column, last paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method recited in the claims of ‘825 to treat patients with Leigh syndrome.  The person of ordinary skill in the art would have been motivated to make those modifications because Leigh syndrome is a species disease of mitochondrial disease, therefore, it would have been prima facie obvious for one of ordinary skill in the art to administer a composition, that is known for use in treating mitochondrial disease, to a patient with Leigh syndrome to treat the patient thereof and because Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. sirolimus) (paragraph [0225]).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (paragraph [0225]).  Ruhoy teaches that Leigh syndrome can be inherited as a maternally inherited mitochondrial trait (page 223, first column, second paragraph).  Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).

Claims 35 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9-13, 23,  of ‘825 in view of Cortopassi and Ruhoy as applied to claims 1, 4-5, 12-14, 16, 25-26, 31-32, 39-40, 44, and 46-48 above, and further in view of DE (US 2007/0082838 A1, cited in IDS filed 10/01/2019 as US 8034765). 
The claims of ‘825 do not recite and Cortopassi and Ruhoy do not specifically teach a ratio of albumin and sirolimus in the nanoparticle of about 1:1 to about 9:1.  The deficiency is made up for by the teachings of De.
De is primarily directed towards providing stable pharmaceutical composition of poorly water soluble pharmaceutical agents and stabilizing agents which function to increase stability of the compositions (abstract).
Regarding claims 35 and 45, De teaches a composition comprising a poorly water soluble pharmaceutical agent and a biocompatible polymer including carrier proteins (paragraph [0019]).  De teaches particles including nanoparticles comprising the poorly water soluble pharmaceutical agent and biocompatible polymer including carrier protein and further including albumin (paragraph [0045]).  De teaches that poorly water soluble pharmaceutical agents including rapamycin (e.g. sirolimus) (paragraph [0062]).  De teaches that the weight ratio of carrier, e.g., albumin, to the poorly water soluble pharmaceutical agent (e.g. sirolimus) is about .01:1 to about 100:1 (paragraph [0102]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method recited in the claims of ‘825 to treat patients with Leigh syndrome; and wherein the ratio of albumin to the sirolimus is about .01:1 to about 100:1.  The person of ordinary skill in the art would have been motivated to make those modifications because De teaches that nanoparticles comprising albumin carrier and a poorly water soluble pharmaceutical agent including sirolimus has a ratio of the albumin to the poorly water soluble pharmaceutical agent of about .01:1 to about 100:1, which would have been prima facie obvious for one of ordinary skill in the art to use as the ratio of albumin to sirolimus and optimized in order to obtain nanoparticles of albumin and sirolimus.  The person of ordinary skill in the art would have reasonably expected success because claim 1 of ‘825 recites administration of nanoparticles comprising mTOR inhibitor (e.g. sirolimus) and an albumin.  De teaches a composition comprising a poorly water soluble pharmaceutical agent and a biocompatible polymer including carrier proteins (paragraph [0019]).  De teaches particles including nanoparticles comprising the poorly water soluble pharmaceutical agent and biocompatible polymer including carrier protein and further including albumin (paragraph [0045]).  De teaches that poorly water soluble pharmaceutical agents including rapamycin (e.g. sirolimus) (paragraph [0062]).  De teaches that the weight ratio of carrier, e.g., albumin, to the poorly water soluble pharmaceutical agent (e.g. sirolimus) is about .01:1 to about 100:1 (paragraph [0102]).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s first argument is that Cortopassi teaches non-nanoparticle formulation of sirolimus and not nanoparticles comprising sirolimus and an albumin.  Applicant argues that De does not cure the deficiencies of Cortopassi because De teaches sirolimus nanoparticles for treating conditions associated with cell proliferation, such as cancer.  Applicant argues that none of the cited references teaches or suggests that advantages including improved efficacy of the nanoparticles of De would translate mitochondrial disorder including Leigh syndrome.  
Applicant's arguments filed on 10 October 2022 have been fully considered but they are not persuasive.  In response, Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. sirolimus).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome  (paragraph [0225]).  De teaches a composition comprising a poorly water soluble pharmaceutical agent and a biocompatible polymer including carrier proteins (paragraph [0019]).  De teaches particles including nanoparticles comprising the poorly water soluble pharmaceutical agent and biocompatible polymer including carrier protein and further including albumin (paragraph [0045]).  De teaches that poorly water soluble pharmaceutical agents including rapamycin (paragraph [0062]).  De teaches that the carrier protein (e.g. albumin) serves as a carrier for the poorly water soluble pharmaceutical agent, i.e., the carrier protein in the composition makes the poorly water soluble pharmaceutical agent more readily suspendable in an aqueous medium or helps maintain the suspension as compared to composition not comprising a carrier protein (paragraph [0092]).  De teaches including the carrier protein avoid the use of toxic solvents for solubilizing the poorly water soluble pharmaceutical agent, and thereby can reduce one or more side effects of administration of the poorly water soluble pharmaceutical agent into an individual (paragraph [0092]).  Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).  Therefore, from the disclosure of Cortopassi and the teachings of De and Ruhoy, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a human subject with Leigh syndrome comprising administering the human a composition in the form of nanoparticles comprising albumin and a therapeutically effective amount of rapamycin; wherein the Leigh syndrome is infantile onset Leigh syndrome; wherein the human subject includes a male; wherein the Leigh syndrome is diagnosed from measurements of the lactate and pyruvate values in the cerebrospinal fluid of the human; wherein the nanoparticles have an average particle size of including no greater than 100 nm; and wherein the ratio of the albumin to the rapamycin is about .01:1 to about 100:1.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) to obtain a method with better efficacy and lower side effects by administering rapamycin (e.g. sirolimus) that is readily suspendable by including albumin to make the rapamycin suspendable and also avoid the use of toxic solvents which would reduce one or more side effects, and 2) because Leigh syndrome includes infantile onset Leigh syndrome which one of ordinary skill in the art would expect that the treatment suitable for the genus disorder of Leigh syndrome would also be effective for treating a species disorder of Leigh syndrome including infantile onset Leigh syndrome.  
Applicant is reminded that “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).
Applicant argues that composition comprising nanoparticles comprising sirolimus and an albumin, achieved a maximal effect on the inhibition of glucose usage at a dose 10 times lower than that needed for a non-nanoparticle formulation of sirolimus to reach maximal effect.  Applicant argues that nanoparticles comprising sirolimus and an albumin had an EC50 at a drug concentration of approximately 5-fold lower than that of a non-nanoparticle formulation of sirolimus.
In response, in light of the disclosure of Cortopassi and the teachings of De and Ruhoy, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a human subject with Leigh syndrome comprising administering the human a composition in the form of nanoparticles comprising albumin and a therapeutically effective amount of rapamycin; wherein the Leigh syndrome is infantile onset Leigh syndrome; wherein the human subject includes a male; wherein the Leigh syndrome is diagnosed from measurements of the lactate and pyruvate values in the cerebrospinal fluid of the human; wherein the nanoparticles have an average particle size of including no greater than 100 nm; and wherein the ratio of the albumin to the rapamycin is about .01:1 to about 100:1 (described above).  The method which is prima facie obvious in light of the disclosure of Cortopassi and the teachings of De and Ruhoy, is substantially the same as the instantly claimed method, therefore, necessarily would have the same characteristics, e.g., is more potent and would require lower doses for maximal effect.
Thus, for the reasons of record and for the reasons presented above claims 1, 4-5, 12-14, 16, 25-26, 31-32, 35, 39-40 and 44-48 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634